Citation Nr: 0624867	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-40 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for myoclonic epilepsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from January 1960 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in part granted service connection for myoclonic 
seizures and assigned an initial disability rating of 20 
percent, effective September 11, 2003.  The veteran 
appeals for the assignment of a higher initial rating. 

This appeal was certified to the Board in July 2005.  In 
the veteran's June 2006 letter he requested a hearing at 
the RO before a Member of the Board (Veterans Law Judge 
(VLJ)).  This type of hearing is commonly referred to as a 
Travel Board hearing.  The request for the hearing was not 
timely as it was received more than 90 days after the 
appeal had been certified to the Board.  38 C.F.R. 
§ 20.1304(a) (2005).  While the veteran indicated that he 
had requested such a hearing earlier in the appeal, the 
record shows no such request.  Nevertheless, in August 
2006 the Board determined that good cause had been shown 
and granted the motion for a Travel Board hearing.  
38 C.F.R. § 20.1304(b) (2005).

In view of the foregoing, this case must be returned to 
the RO to arrange for a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2005).  

Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing in connection with his appeal. 
Notify him of the date, time and 
location of the hearing.  Put a copy of 
this letter in the claim files.  If, 
for whatever reason, he decides that he 
no longer wants this type of hearing 
before a VLJ (or any other type of 
hearing before the Board), then he 
should indicate this in writing and it, 
too, should be documented in the claim 
files.  After the hearing is conducted, 
the case should be returned to the 
Board, in accordance with appellate 
procedures at the earliest opportunity.  

The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).  

